*62On Petition for Rehearing.
Felt, J.
The appellant earnestly insists that the court erred in holding in the original opinion that the contract and finding of facts do not show that Butler was hound to render services for any definite period of time and in failing to set out in the opinion all of the facts which tend to show that the contract was for a definite period of at least one year. The contract provides, and the court found, that certain named persons were to he elected directors of the company at the annual meeting to be held on June 11, 1906, “for the ensuing year”, among whom were C. N. Williams and John A. Butler; that “the officers of the company for the year 1906-7 shall be as follows: Pres. — C. N. Williams, First Vice-Pres. & Treas. — John A. Butler”; that the meeting was duly held and the officers and directors named in the contract were all elected for the terms specified in the contract and each entered upon the discharge of his respective duties as therein designated.
The court’s finding No. 16 is as follows: “That at the time of entering into said contract, as set out, and found in the finding numbered ‘4.’ herein, it was the mutual expectation and intention of the said plaintiff and the said Butler,that the connection and employment of the said Butler and the association of the plaintiff and said Butler together, and the work thereof, in the upbuilding and management of the business of said Farmers Trust Company should continue for an indefinite period of more than one year, and had the said Butler beeu and continued in such health as to enable him to perform such duties the said plaintiff continuously stood ready and willing to continue such connection, association and employment of said John A. Butler in said position for an indefinite period of more than one year. ’ ’
The decision is based upon the.facts shown by the briefs and record. There was no admission or agreement of the *63parties that in any way changes or modifies the facts so shown' or. affects the ultimate conclusion reached.
We have again considered the controverted propositions in the case, and the authorities cited, hut are unable to agree with the contention of appellant’s distinguished _ counsel, that the original agreement of the parties and the finding of facts show that Mr. Butler was to render the services provided for in the contract for the definite period of one year. We see no discrepancy between the provisions of the contract and the findings. The conclusion reached is not due to any oversight of material facts or to any failure to consider all the facts having any hearing upon the questions presented. The view which this court takes of the meaning and effect of the contract and finding of facts is not in accord with that expressed by appellant’s able counsel. The importance of the questions presented has not been overlooked and they have been duly, considered by the court.
That there may he no misunderstanding of the basis of the decisions or the conclusions reached we have set out more in detail than appeared in the original opinion the facts relating to the term of service of Mr. John A. Butler. But with the conclusions reached we are still content, and for that reason the petition for a rehearing is overruled.
Note. — Reported in 105 N. E. 387; 107 N. E. 300. As to causes and proceedings for reformation of instruments, see 65 Am. St. 481. As to termination of contract of employment by the death of one of the parties, see 23 L. R. A. 707; 5 L. R. A. (N. S.) 1002; 21 L. R. A. (N. S.) 914; 39 L. R. A. (N. S.) 1187. As to right to recover for services interrupted by sickness or death, see 16 L. R. A. 858. As to mutual mistake as ground for reformation of written instruments, see 3 Ann. Cas. 444. As to rescission or cancellation of instrument for negligent mistake of one party, see Ann. Cas. 1913 A 432. As to rights and liabilities of parties to contract of employment where servant dies during term of service, see 17 Ann. Cas. 182. See, also, under (1) 9 Cyc. 631; (2, 3, 7) 9 Cyc. 688; (4) 9 Cyc. 397; 34 Cyc. 908; (5, 8, 9) 9 Cyc. 631.